81,7(' 67$7(6 ',675,&7 &2857
                            )25 7+( ',675,&7 2) &2/80%,$
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                    
$/%(57 0$5&(//86 %5,6&2( et al. 
                                    
                  3ODLQWLIIV       
                                    
      Y                                             &LYLO $FWLRQ 1R  $%-
                                    
81,7(' 67$7(6 2) $0(5&,$ et al. 
                                    
                  'HIHQGDQWV       
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                                  0(025$1'80 23,1,21

       7KH SODLQWLIIV LQ WKLV FDVH ZHUH FRQYLFWHG DQG VHQWHQFHG DIWHU WKH\ SOHG JXLOW\ WR FRQVSLULQJ

WR GLVWULEXWH DQG WR SRVVHVV ZLWK LQWHQW WR GLVWULEXWH KHURLQ $SSUR[LPDWHO\ RQH DQG D KDOI \HDUV

ODWHU WKHLU FRQYLFWLRQV ZHUH YDFDWHG DIWHU LW ZDV UHYHDOHG WKDW DQ LQYHVWLJDWRU LQYROYHG LQ WKH FDVH

6SHFLDO $JHQW 0DWWKHZ /RZU\ KDG EHHQ PLVDSSURSULDWLQJ HYLGHQFH VHL]HG LQ FULPLQDO FDVHV IRU

KLV SHUVRQDO XVH 3ODLQWLIIV WKHQ ILOHG WKLV ODZVXLW DJDLQVW /RZU\ DQG D QXPEHU RI IHGHUDO ODZ

HQIRUFHPHQW DJHQFLHV DQG RIILFLDOV 7KH SURFHGXUDO DQG IDFWXDO EDFNJURXQG RI WKH FDVH DUH VHW RXW

LQ GHWDLO LQ WKH &RXUW¶V SUHYLRXV 0HPRUDQGXP 2SLQLRQ see Briscoe v. United States 1R 

 :/  DW ± ''& -XO\   VR RQO\ WKH UHOHYDQW FLUFXPVWDQFHV ZLOO EH

UHSHDWHG KHUH

        2Q -XO\   WKH &RXUW GLVPLVVHG &RXQWV , ,, ,,, DQG ,9 DJDLQVW WKH )%, WKH

'HSDUWPHQW RI -XVWLFH DQG WKH 'LUHFWRU RI WKH )%, LQ KLV RIILFLDO FDSDFLW\ &RXQWV , ,,, DQG ,9

DJDLQVW GHIHQGDQW /RZU\ LQ KLV RIILFLDO FDSDFLW\ DQG &RXQWV , ,,, DQG ,9 DJDLQVW WKH 8QLWHG 6WDWHV

See Briscoe  :/  DW ± 2UGHU -XO\   >'NW  @ 7KH &RXUW FRQFOXGHG

WKDW LW ZDV QRW \HW FOHDU ZKHWKHU LW KDG VXEMHFW PDWWHU MXULVGLFWLRQ RYHU &RXQW ,, WKH QHJOLJHQW

VXSHUYLVLRQ FRXQW VR LW GHQLHG WKH JRYHUQPHQW¶V PRWLRQ WR GLVPLVV WKDW FRXQW IRU IDLOXUH WR VWDWH D
FODLP ZLWKRXW SUHMXGLFH DQG LW DXWKRUL]HG SODLQWLIIV WR HPEDUN RQ OLPLWHG MXULVGLFWLRQDO GLVFRYHU\

Briscoe  :/  DW ± 7KH &RXUW DOVR GHIHUUHG UXOLQJ RQ GHIHQGDQW /RZU\¶V PRWLRQ

WR GLVPLVV WKH VWDWH ODZ FODLPV DJDLQVW KLP XQGHU )HGHUDO 5XOH RI &LYLO 3URFHGXUH E XQWLO

DIWHU LW KDG GHWHUPLQHG ZKHWKHU DQ\ IHGHUDO FODLPV ZRXOG EH OHIW VWDQGLQJ Id.

       &RXQW ,, DOOHJHV WKDW WKH IHGHUDO GHIHQGDQWV NQHZ RU VKRXOG KDYH NQRZQ DERXW /RZU\¶V

GUXJ DGGLFWLRQ DQG KLV WDPSHULQJ ZLWK HYLGHQFH DQG WKDW WKHLU IDLOXUH WR VXSHUYLVH DQG PRQLWRU

KLP EUHDFKHG D GXW\ RZHG WR WKH SODLQWLIIV DQG FDXVHG WKHP WR VXIIHU WKH KDUP WKDW IORZHG IURP

WKHLU FRQYLFWLRQ DQG LQFDUFHUDWLRQ $P &RPSO >'NW  @  ±

       ,Q LWV PRWLRQ WR GLVPLVV WKH JRYHUQPHQW DUJXHG WKDW WKH 8QLWHG 6WDWHV ZDV LPPXQH IURP

VXLW DQG WKH &RXUW WKHUHIRUH ODFNHG VXEMHFW PDWWHU MXULVGLFWLRQ RYHU WKH QHJOLJHQW VXSHUYLVLRQ

FODLP LQ OLJKW RI WKH GLVFUHWLRQDU\ IXQFWLRQ H[FHSWLRQ WR WKH )HGHUDO 7RUW &ODLPV $FW 8QLWHG

6WDWHV 	 $JHQF\ 'HIV¶ 0RW WR 'LVPLVV >'NW  @ ³8QLWHG 6WDWHV 0RW´ 0HP LQ 6XSS RI

8QLWHG 6WDWHV 0RW >'NW  @ ³8QLWHG 6WDWHV 0HP´ DW  ± $V WKH &RXUW H[SODLQHG DW WKH

WLPH ³>W@KH GLVFUHWLRQDU\ IXQFWLRQ H[FHSWLRQ EDUV FODLPV µEDVHG XSRQ WKH H[HUFLVH RU SHUIRUPDQFH

RU WKH IDLOXUH WR H[HUFLVH RU SHUIRUP D GLVFUHWLRQDU\ IXQFWLRQ RU GXW\ RQ WKH SDUW RI D IHGHUDO DJHQF\

RU DQ HPSOR\HH RI WKH *RYHUQPHQW ZKHWKHU RU QRW WKH GLVFUHWLRQ LQYROYHG EH DEXVHG¶´ Briscoe

 :/  DW  TXRWLQJ Jerome Stevens Pharms., Inc. v. FDA  )G  

'& &LU 

       7KH &RXUW LV UHTXLUHG WR HQJDJH LQ D WZRSDUW LQTXLU\ ZKHQ WKH JRYHUQPHQW LQYRNHV WKH

H[FHSWLRQ )LUVW WKH &RXUW PXVW DVVHVV ZKHWKHU WKH FKDOOHQJHG FRQGXFW LQYROYHV ³DQ HOHPHQW RI

MXGJPHQW RU FKRLFH´ United States v. Gaubert  86    TXRWLQJ Berkovitz ex

rel Berkovitz v. United States  86    $Q DFWLRQ LV QRW VXEMHFW WR MXGJPHQW RU

FKRLFH LI D ³IHGHUDO VWDWXWH UHJXODWLRQ RU SROLF\ VSHFLILFDOO\ SUHVFULEHV D FRXUVH RI DFWLRQ IRU DQ



                                                  
HPSOR\HH WR IROORZ´ Gaubert  86 DW  TXRWLQJ Berkovitz  86 DW  ,QWHUQDO

JXLGHOLQHV FDQ DOVR FRQVWLWXWH WKLV VRUW RI PDQGDWRU\ GLUHFWLYH Ignatiev v. United States  )G

  '& &LU 

       7KH VHFRQG SURQJ RI WKH GLVFUHWLRQDU\ IXQFWLRQ H[FHSWLRQ DVNV ZKHWKHU WKH FKDOOHQJHG DFWV

DUH ³RI WKH NLQG WKDW WKH GLVFUHWLRQDU\ IXQFWLRQ H[FHSWLRQ ZDV GHVLJQHG WR VKLHOG´ ± WKDW LV ³DFWLRQV

DQG GHFLVLRQV EDVHG RQ FRQVLGHUDWLRQV RI SXEOLF SROLF\´ Berkovitz  86 DW ± 3ODLQWLIIV

GLG QRW GLVSXWH WKDW WKH )%,¶V VXSHUYLVLRQ RI LWV HPSOR\HHV VDWLVILHG WKLV SURQJ RI WKH WHVW See 3OV¶

2SS WR 8QLWHG 6WDWHV 0RW >'NW  @ see also Burkhart v. Wash. Metro. Area Transit Auth. 

)G   '& &LU  FRQFOXGLQJ WKDW WKH VXSHUYLVLRQ RI HPSOR\HHV VDWLVILHV WKH

VHFRQG SURQJ RI WKH GLVFUHWLRQDU\ IXQFWLRQ LQTXLU\

       %XW SODLQWLIIV DUJXHG WKDW WKH FRQGXFW WKH\ FKDOOHQJHG ZDV QRW GLVFUHWLRQDU\ IRU WZR

UHDVRQV  WKH )%, DQG LWV DJHQWV H[FHHGHG WKH VFRSH RI WKHLU FRQVWLWXWLRQDO DXWKRULW\ DQG  WKH

)%, DQG LWV DJHQWV YLRODWHG D IHGHUDO VWDWXWH UHJXODWLRQ RU SROLF\ VSHFLILFDOO\ SUHVFULELQJ WKH

PDQDJHPHQW DQG VXSHUYLVLRQ RI )%, DJHQWV 3OV¶ 2SS WR 8QLWHG 6WDWHV 0RW DW  7KH &RXUW

IRXQG WKDW SODLQWLIIV KDG IDLOHG WR DOOHJH DQ\ XQFRQVWLWXWLRQDO H[HUFLVH RI VXSHUYLVRU\ GLVFUHWLRQ

Briscoe  :/  DW ± %XW LQ UHOLDQFH RQ WKH '& &LUFXLW¶V JXLGDQFH LQ Ignatiev

LW IRXQG WKDW GLVFRYHU\ ZDV QHHGHG WR DVFHUWDLQ ZKHWKHU D PDQGDWRU\ GLUHFWLYH FRXOG KDYH EHHQ

YLRODWHG

               +HUH SODLQWLIIV¶ DOOHJDWLRQV ZLWK UHVSHFW WR WKH IDLOXUH WR VXSHUYLVH /RZU\
               DUH VXPPDU\ DQG VFDUFH EXW SODLQWLIIV GR FODLP WKDW ³GHIHQGDQWV
               QHJOLJHQW>O\@ IDLO>HG@ WR DGHTXDWHO\ VXSHUYLVH /RZU\´ GHIHQGDQWV IDLOHG WR
               ³GHWHFW DQG SUHYHQW´ /RZU\¶V PLVFRQGXFW DQG WKDW ³HDFK LQGLYLGXDO
               GHIHQGDQW KDG D GXW\ WR SURSHUO\ VXSHUYLVH DQG PRQLWRU LWV DJHQWV LQFOXGLQJ
               /RZU\´ 3ODLQWLIIV GR QRW UHIHU WR DQ\ LQWHUQDO )%, SROLFLHV WKDW PD\ KDYH
               GLFWDWHG GHIHQGDQWV¶ VXSHUYLVLRQ RI /RZU\ DQG WKH 8QLWHG 6WDWHV FRQWHQGV
               WKDW VXFK DQ RPLVVLRQ LV IDWDO %XW SODLQWLIIV¶ IDLOXUH WR DOOHJH WKH H[LVWHQFH
               RI DQ LQWHUQDO SROLF\ LV QRW GLVSRVLWLYH DW WKLV HDUO\ VWDJH $V LQ Ignatiev
               ZKDW LV PLVVLQJ IURP WKH FRPSODLQW LV QRW D VWDWHPHQW RI WKH UHOHYDQW

                                                  
               IDFWV ± WKDW WKH )%, IDLOHG WR VXSHUYLVH /RZU\ ZKLOH KH ZDV LOOHJDOO\
               PLVKDQGOLQJ HYLGHQFH ± EXW D UHIHUHQFH WR DSSOLFDEOH LQWHUQDO JXLGHOLQHV WKDW
               ZRXOG KDYH UHQGHUHG VRPH RI GHIHQGDQWV¶ VXSHUYLVRU\ DFWLRQV
               QRQGLVFUHWLRQDU\ $QG WKH '& &LUFXLW KDV JUDQWHG MXULVGLFWLRQDO GLVFRYHU\
               LQ H[DFWO\ WKLV VLWXDWLRQ
               7KHUHIRUH WKH &RXUW ZLOO GHQ\ WKH 8QLWHG 6WDWHV¶ PRWLRQ WR GLVPLVV &RXQW
               ,, ZLWKRXW SUHMXGLFH DQG JUDQW SODLQWLIIV¶ UHTXHVW IRU VRPH MXULVGLFWLRQDO
               GLVFRYHU\ 7KH &RXUW LV QRW SHUVXDGHG WKDW WKHUH LV D EDVLV LQ WKH UHFRUG DW
               WKLV WLPH WR ODXQFK ZKDW ZRXOG EH D ZLGHUDQJLQJ ILVKLQJ H[SHGLWLRQ LQWR
               DV\HW HQWLUHO\ VSHFXODWLYH FODLPV WKDW WKH )%, IDLOHG WR FRPSO\ ZLWK LWV RZQ
               UHJXODWLRQV 6R LW ZLOO SHUPLW SODLQWLIIV WR SURSRXQG XS WR WKUHH
               LQWHUURJDWRULHV DQG XS WR WKUHH UHTXHVWV IRU SURGXFWLRQ RI GRFXPHQWV WR
               JDWKHU LQIRUPDWLRQ FRQFHUQLQJ WKH H[LVWHQFH RI PDQGDWRU\ GLUHFWLYHV WKDW
               ZRXOG KDYH JRYHUQHG WKH /RZU\ VLWXDWLRQ 2QFH WKDW LQIRUPDWLRQ KDV EHHQ
               UHFHLYHG DQG UHYLHZHG SODLQWLIIV ZLOO KDYH WKH RSSRUWXQLW\ WR SURSRVH D
               QDUURZO\ WDLORUHG SODQ IRU IXUWKHU MXULVGLFWLRQDO GLVFRYHU\ LI DSSURSULDWH
Briscoe  :/  DW  LQWHUQDO FLWDWLRQV RPLWWHG see also 2UGHU -XO\  

>'NW  @ SHUPLWWLQJ SODLQWLIIV WR SURSRXQG WKH GLVFRYHU\ DQG VWDWLQJ ³>L@I SODLQWLIIV FRQWHQG WKDW

WKH PDWHULDO SURYLGHG VKRZV WKH H[LVWHQFH RI D PDQGDWRU\ SROLF\ SODLQWLIIV PD\ VXEPLW D SURSRVHG

SODQ IRU OLPLWHG GLVFRYHU\ RQ WKH TXHVWLRQ RI ZKHWKHU WKH SROLF\ ZDV DGKHUHG WR LQ WKLV FDVH´

        1RZ WKDW WKLV SUHOLPLQDU\ GLVFRYHU\ LV FRPSOHWH SODLQWLIIV KDYH DGYLVHG WKH &RXUW WKDW WKH

)%, LQ IDFW SURGXFHG VHYHUDO PDQGDWRU\ GHSDUWPHQWDO UHJXODWLRQV DQG WKH\ KDYH SURSRVHG WR

XQGHUWDNH DGGLWLRQDO GLVFRYHU\ RQ WKH TXHVWLRQ RI ZKHWKHU WKRVH SROLFLHV ZHUH YLRODWHG E\ WKH

RIILFLDOV UHVSRQVLEOH IRU /RZU\¶V VXSHUYLVLRQ See 3O¶V 3URSRVHG 'LVF 3ODQ >'NW  @ ,Q

UHVSRQVH WKH 8QLWHG 6WDWHV DFNQRZOHGJHV WKDW WKHUH ZHUH SROLFLHV LQ SODFH WKDW SUHVFULEHG

PDQGDWRU\ GXWLHV EXW LW DUJXHV WKDW VLQFH WKH H[LVWHQFH RI WKRVH SROLFLHV UHVROYHV WKH MXULVGLFWLRQDO

TXHVWLRQ LW ZRXOG QRW EH DSSURSULDWH WR HPEDUN RQ GLVFRYHU\ RQ ZKDW LV HVVHQWLDOO\ D PHULWV

LQTXLU\ ± ZHUH WKH SROLFLHV YLRODWHG" ± EHIRUH WKH &RXUW KDV UXOHG RQ WKH PRWLRQ WR GLVPLVV &RXQW

,, IRU IDLOXUH WR VWDWH D FODLP See 8QLWHG 6WDWHV¶ 5HVS WR 3O¶V 3URSRVHG 'LVF 3ODQ >'NW  @

       7KH &RXUW DJUHHV ,W ILQGV WKDW WKH GLVFUHWLRQDU\ IXQFWLRQ H[FHSWLRQ WR WKH )7&$ GRHV QRW

DSSO\ WR &RXQW ,, DQG WKDW WKHUHIRUH LW KDV VXEMHFW PDWWHU MXULVGLFWLRQ WR FRQVLGHU WKH QHJOLJHQW

                                                  
VXSHUYLVLRQ FODLP DJDLQVW WKH 8QLWHG 6WDWHV RQ WKH PHULWV %XW VLQFH LW DOVR ILQGV WKDW SODLQWLIIV

KDYH IDLOHG WR DOOHJH VXIILFLHQW IDFWV WR HVWDEOLVK WKDW DQ\ QHJOLJHQFH RQ WKH SDUW RI /RZU\¶V

VXSHUYLVRUV FDXVHG SODLQWLIIV¶ DOOHJHG LQMXULHV &RXQW ,, PXVW EH GLVPLVVHG DJDLQVW WKH 8QLWHG

6WDWHV DORQJ ZLWK WKH RWKHU QHJOLJHQFH FRXQWV DJDLQVW /RZU\ LQ KLV LQGLYLGXDO FDSDFLW\ DQG QR

IXUWKHU GLVFRYHU\ LV ZDUUDQWHG

       $V WKH &RXUW KDV SUHYLRXVO\ UXOHG ³GHIHQGDQWV FDQQRW EH KHOG OLDEOH IRU WKH HIIHFWV RI DQ

DWWHQXDWHG FKDLQ RI HYHQWV´ Briscoe  :/  DW 

               3ODLQWLIIV DOOHJH WKDW WKH\ ZHUH LQGLFWHG E\ D JUDQG MXU\ DQG XOWLPDWHO\ SOHG
               JXLOW\ WR KHURLQ GLVWULEXWLRQ DQG SRVVHVVLRQ FKDUJHV $V SDUW RI WKHLU JXLOW\
               SOHDV SODLQWLIIV DGPLWWHG WR WKHLU SDUWLFLSDWLRQ LQ D GUXJ WUDIILFNLQJ
               FRQVSLUDF\ DQG HQWHUHG WKRVH SOHDV ³EHFDXVH >WKH\ ZHUH@ LQ IDFW
               JXLOW\´ 3ODLQWLIIV DOOHJH WKDW WKH VXEVWDQFH VHL]HG LQ WKH FRXUVH RI WKH
               LQYHVWLJDWLRQ ZDV LQ IDFW ³KHURLQ´ DQG WKH\ QHYHU DVVHUW WKHLU LQQRFHQFH
               $VLGH IURP SODLQWLIIV¶ ³WKUHDGEDUH UHFLWDOV>@´ WKDW GHIHQGDQWV¶ FRQGXFW
               ³SUR[LPDWHO\ FDXVHG´ WKHLU LQMXULHV RU WKDW SODLQWLIIV¶ LQMXULHV ZHUH WKH
               ³SUR[LPDWH UHVXOW´ RI GHIHQGDQWV¶ FRQGXFW SODLQWLIIV IDLO WR DOOHJH D VLQJOH
               IDFW WKDW JLYHV ULVH WR WKH LQIHUHQFH WKDW GHIHQGDQWV¶ ³IDLOXUH WR HIIHFWLYHO\
               PDQDJH HYLGHQFH DQG WKH FKDLQ RI FXVWRG\´ ZDV D VXEVWDQWLDO IDFWRU LQ
               FDXVLQJ WKH KDUP WKH\ VXIIHUHG 7KH FRPSODLQW GRHV QRW WLH /RZU\¶V
               PLVDSSURSULDWLRQ RI VHL]HG FRQWUDEDQG RU KLV GLOXWLRQ RU GHVWUXFWLRQ RI
               HYLGHQFH WR SODLQWLIIV¶ FRQYLFWLRQV RU VHQWHQFLQJV LQ DQ\ ZD\ WKHUH LV QR
               DOOHJDWLRQ WKDW GUXJV WKDW KDG EHHQ WDPSHUHG ZLWK ZHUH HQWHUHG LQWR
               HYLGHQFH LQ DQ\ SURFHHGLQJ (DFK SODLQWLII¶V DOOHJHG LQMXULHV VWHPV IURP KLV
               LQFDUFHUDWLRQ EXW LW ZDV RQO\ DIWHU HDFK SODLQWLII ZDV LQGLFWHG DQG HQWHUHG D
               JXLOW\ SOHD WKDW KH ZDV VHQWHQFHG WR VHUYH D WHUP RI \HDUV LQ SULVRQ   
               >7@KHUH LV QR DOOHJDWLRQ LQ WKH FRPSODLQW WKDW /RZU\¶V XQODZIXO DFWLYLW\ RU
               WKH DJHQF\¶V DOOHJHG IDLOXUH WR GHWHFW RU SUHYHQW LW OHG WR WKHLU LQFDUFHUDWLRQ
Id. LQWHUQDO FLWDWLRQV RPLWWHG ,Q VXP 6SHFLDO $JHQW /RZU\¶V PLVFRQGXFW OHG WR SODLQWLIIV¶ HDUO\

UHOHDVH EXW LW ZDV QRW ZKDW FDXVHG WKHLU LQFDUFHUDWLRQ

       7KH GLVPLVVDO RI WKH ODVW IHGHUDO FODLP OHDYHV RQO\ WKH VWDWH ODZ FODLPV IRU QHJOLJHQFH IDOVH

LPSULVRQPHQW DQG QHJOLJHQW LQIOLFWLRQ RI HPRWLRQDO GLVWUHVV DJDLQVW 6SHFLDO $JHQW /RZU\ 8QGHU

DOO RI WKH FLUFXPVWDQFHV WKH &RXUW ZLOO GHFOLQH WR H[HUFLVH VXEMHFW PDWWHU MXULVGLFWLRQ RYHU WKH

PHULWV RI WKRVH FODLPV ZKLFK VXIIHU IURP PDQ\ RI WKH VDPH IODZV DV WKH IHGHUDO FODLPV See 

                                                  
86&  F ³7KH GLVWULFW FRXUWV PD\ GHFOLQH WR H[HUFLVH VXSSOHPHQWDO MXULVGLFWLRQ RYHU D

FODLP XQGHU > D@ LI    WKH GLVWULFW FRXUW KDV GLVPLVVHG DOO FODLPV RYHU ZKLFK LW KDV RULJLQDO

MXULVGLFWLRQ´ Shekoyan v. Sibley Int’l  )G   '& &LU  ³$ GLVWULFW FRXUW PD\

FKRRVH WR UHWDLQ MXULVGLFWLRQ RYHU RU GLVPLVV SHQGHQW VWDWH ODZ FODLPV DIWHU IHGHUDO FODLPV DUH

GLVPLVVHG´ FLWLQJ  86&  F

        )RU DOO RI WKHVH UHDVRQV &RXQW ,, DJDLQVW WKH 8QLWHG 6WDWHV DQG &RXQWV , ,,, DQG ,9 DJDLQVW

/RZU\ LQ KLV LQGLYLGXDO FDSDFLW\ ZLOO EH GLVPLVVHG 1R FRXQWV UHPDLQ SHQGLQJ EHIRUH WKH &RXUW

       $ VHSDUDWH RUGHU ZLOO LVVXH




                                               $0< %(50$1 -$&.621
                                               8QLWHG 6WDWHV 'LVWULFW -XGJH

'$7( 1RYHPEHU